                IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF TEXAS
                          HOUSTON DIVISION

BAKER HUGHES OILFIELD OPERATIONS   §
LLC,                               §
                                   §   CIVIL ACTION NO. 4:16-cv-1956
                                   §
                Plaintiff,         §
                                   §
v.                                 §   JURY TRIAL DEMANDED
                                   §
SMITH INTERNATIONAL, INC.          §
                                   §
                Defendant.

          PLAINTIFF’S MOTIONS AND MEMORANDUM IN LIMINE
                                                    TABLE OF CONTENTS

                                                                                                                                          Page

I. Nature of Request .........................................................................................................................1

II. Matters to be excluded.................................................................................................................2
           No. 1. Defendant should be precluded from introducing any evidence or
                  making any argument regarding the Court’s Memorandum Opinion
                  and Order regarding Defendant’s Motion for Partial Summary
                  Judgment (Dkt. 115), the Court’s Order denying Plaintiff’s Motion to
                  for Reconsideration (Dkt. 120), or any briefing associated with either
                  order. .......................................................................................................................2
           No. 2. Defendant should be precluded from introducing any evidence or
                  making any argument regarding any other litigation pending between
                  the parties. ..............................................................................................................3
           No. 3. Defendant should be precluded from introducing any evidence or
                  making any argument regarding any patents that are owned or held
                  by the Defendant except for the patents that are asserted as prior art. ...........4
           No. 4. Defendant should be precluded from introducing any evidence or
                  making any argument that any of the patents owned by Smith cover
                  the Accused Products. ............................................................................................5
           No. 5. Defendant should be precluded from introducing any evidence or
                  making any argument related to any pre-trial discovery motions
                  and/or disputes and any rulings made or orders issued on pre-trial
                  discovery motions. ..................................................................................................5

III. Conclusion..................................................................................................................................6




                                                                       -i-
       Plaintiff Baker Hughes Oilfield Operations LLC (“Plaintiff”) files these Motions in

Limine and Memorandum in support thereof, and requests the Court to prohibit the introduction

of evidence and making of argument as described below:

                                  I. NATURE OF REQUEST

       Before commencement of voir dire examination of the jury panel, Plaintiff moves that

counsel for the Defendant Smith International, Inc. (“Defendant”) and all of Defendant’s

witnesses be instructed by an appropriate order of this Court to refrain from making mention,

directly or indirectly, of any matters set forth below, without first approaching the Court and

obtaining a ruling from the Court, outside the presence and hearing of all of the prospective

jurors or jurors ultimately selected in this case, in regard to any of the alleged theories of

admissibility of such matters.

       Plaintiff would show that the matters set forth below are inadmissible for any purpose on

proper and timely objection. As a matter of law, these matters have no bearing on the issues of

the case or the rights of the parties to this suit or involve inadmissible evidence. Permitting

interrogation of witnesses, comments to jurors or perspective jurors, or offers of evidence

concerning these matters would prejudice Plaintiff; and sustaining objections to such questions,

comments, or offers would not cure such prejudice, but rather would re-enforce the impact of

such prejudicial matters on the jurors.
                            II.   MATTERS TO BE EXCLUDED

No. 1. Defendant should be precluded from introducing any evidence or making any
       argument regarding the Court’s Memorandum Opinion and Order regarding
       Defendant’s Motion for Partial Summary Judgment (Dkt. 115), the Court’s Order
       denying Plaintiff’s Motion to for Reconsideration (Dkt. 120), or any briefing
       associated with either order.

       The Court previously entered a Memorandum Opinion and Order (Dkt. 115) granting in

part and denying in part Defendant’s Motion for Partial Summary Judgment, which sought to

limit Plaintiff’s damages in this case due to Defendant’s alleged failure to mark. In its Motion

for Partial Summary Judgment, Smith argued that three of Defendant’s products collectively

practiced U.S. Patent Nos. 8,020,635 (“‘635 Patent”), 8,215,418 (“‘418 Patent”), and 8,881,833

(“‘833 Patent”) (collectively referred to as the “Patents in Suit”). Specifically, Defendant argued

that the GaugePro XPR (“XPR”) practiced the claims of the ’833 Patent. The Court ultimately

found that “[a]s a matter of law, Baker Hughes cannot carry its burden of showing that the XPR

does not practice the ‘833 Patent.” Dkt. 115 at 14. Consequently, the Court found that Plaintiff

failed to mark and that “[b]ecause Baker Hughes began producing the XPR in 2009, before the

‘833 Patent was issued, Baker Hughes cannot recover any pre-suit damages for Smith’s alleged

violation of the ‘833 Patent.” Id. Plaintiff filed a Motion to Reconsider asking the Court to

reconsider its findings with regard to the ’833 Patent. The Court denied Plaintiff’s Motion for

Reconsideration. See Memorandum Opinion and Order (Dkt. 120).

       Plaintiff anticipates that Defendant will try to enter the Court’s Memorandum Opinion

and Order (Dkt. 115) into evidence or argue that the Court’s Memorandum Opinion and Order

(Dkt. 115) renders the asserted claims of the ’833 Patent invalid. This is because the Court

found that the XPR practices every element of the asserted claims of the ’833 Patent, and the

XPR pre-dates the ’833 Patent.       However, the Court’s Memorandum Opinion and Order

(Dkt. 115) does not contain any express findings regarding the invalidity of the ’833 Patent.


                                                -2-
Defendant did not ask for such relief in its Motion for Partial Summary Judgment. (Dkt. 102).

Any reference or mention of the Court’s Memorandum Opinion and Order (Dkt. 115) or any of

the related briefing will be severely prejudicial to Plaintiff. Because there is no express finding

with regard to the invalidity of the ’833 Patent, Plaintiff intends to proceed to trial on its

infringement claims regarding the ’833 Patent. Defendant should not be allowed to enter the

Court’s Memorandum Opinion and Order on the Motion for Partial Summary Judgment into

evidence or reference it in any way during the trial. Revealing or even alluding to this Court’s

pre-trial ruling against Plaintiff to the jury during the presentation of evidence or during attorney

argument at trial could mislead or confuse the jury and would certainly severely prejudice the

jury against Plaintiff. See FED. R. EVID. 403.



Motion in Limine:              GRANTED: ________                     DENIED: ________



No. 2. Defendant should be precluded from introducing any evidence or making any
       argument regarding any other litigation pending between the parties.

       Defendant should be precluded from introducing any testimony, referencing, or otherwise

making any argument regarding Civ. A. No. 1:16-cv-00056 (ER); Smith International, Inc. v.

Baker Hughes, a GE Company, LLC, pending in the District of Delaware (the “Delaware

Litigation”). The Delaware Litigation is a patent litigation case asserted by Defendant against

Baker Hughes, a GE Company, LLC, which is a different entity that the Plaintiff at issue in this

litigation. Furthermore, the Delaware Litigation concerns different patents in suit and different

accused products. The Delaware Litigation is not relevant to any of the issues before the jury in

this litigation. Specifically, the Delaware Litigation is not relevant to the questions of whether

Defendant infringes Plaintiff’s Asserted Patents in this litigation, whether the Asserted Patents at



                                                 -3-
issue in this litigation are valid, or the damages sought by Plaintiff in this litigation. As such,

evidence, argument, or reference the Delaware Litigation could only serve to mislead or confuse

the jury or to unfairly prejudice the jury against Plaintiff and its attorneys. See FED. R. EVID.

401; 402; 403.



Motion in Limine:              GRANTED: ________                      DENIED: ________



No. 3. Defendant should be precluded from introducing any evidence or making any
       argument regarding any patents that are owned or held by the Defendant except for
       the patents that are asserted as prior art.

       Defendant should be precluded from introducing any testimony, referencing, or otherwise

making any argument regarding the fact that Defendant owns or holds the rights to other patents

that are not asserted as prior art in this litigation. The fact that Defendant owns or holds the right

to other patents that are not asserted as prior art is not relevant to any of the issues before the

jury. Specifically, evidence or argument regarding other patents that are not asserted as prior art

is not relevant to the questions of whether Defendant infringes Plaintiff’s Asserted Patents,

whether the Asserted Patents are valid, or damages. As such, evidence, argument, or reference to

other patents owned by Defendant could only serve to mislead or confuse the jury or to unfairly

prejudice the jury against Plaintiff and its attorneys. See FED. R. EVID. 401; 402; 403.



Motion in Limine:              GRANTED: ________                      DENIED: ________




                                                 -4-
No. 4. Defendant should be precluded from introducing any evidence or making any
       argument that any of the patents owned by Smith cover the Accused Products.

       Defendant should be precluded from introducing any testimony, referencing, or otherwise

making any argument regarding the fact that Defendant has patents that it claims cover the

Accused Products. Defendant claims it has its own patents that cover the Accused Products.

However, whether or not Smith has patents that cover the Accused Products is not relevant to the

question of whether the Accused Products infringe Plaintiff’s Patents in Suit. Defendant should

not be allowed to enter evidence regarding or argue to the jury that it has its own patents that

cover the Accused Products, and thus it is not infringing. This is contrary to the law. Having its

own patents, does not insulated Defendant from claims of infringement. And, practicing the

prior art is not a defense to patent infringement and does not establish invaility. Zenith Elecs.,

Corp. v. PDI Commc’n Sys., Inc., 522 F.3d 1348, 1363-64 (Fed. Cir. 2008). Evidence or

argument regarding Defendant’s patents that allegedly cover the Accused Products could only

serve to mislead or confuse the jury or to unfairly prejudice the jury against Plaintiff and its

attorneys. See FED. R. EVID. 401; 402; 403.



Motion in Limine:             GRANTED: ________                    DENIED: ________



No. 5. Defendant should be precluded from introducing any evidence or making any
       argument related to any pre-trial discovery motions and/or disputes and any rulings
       made or orders issued on pre-trial discovery motions.

       Defendant should be precluded from introducing any testimony, referencing, or otherwise

making any argument referencing any pre-trial discovery motions or disputes, including any

motions to exclude related to expert reports, motions to quash depositions, any summary

judgment motions, any Daubert motions, and any rulings made and/or orders issued by the Court



                                               -5-
regarding the aforementioned motions. Pre-trial filings related to discovery disputes are wholly

irrelevant to any matters at issue in this litigation and could only serve to mislead or confuse the

jury or to unfairly prejudice the jury against Plaintiff and its attorneys. See FED. R. EVID. 401;

402; 403. This limine point is not intended to restrict use of the Court’s Markman Opinion and

Order (Dkt. 95).



Motion in Limine:             GRANTED: ________                      DENIED: ________



                                      III.   CONCLUSION

       For the reasons stated herein, Plaintiff respectfully request that its Motions in Limine be

granted.




                                                -6-
       Dated January 31, 2020                       /s/ Christopher A. Shield

                                                    Christopher A. Shield
                                                    State Bar No. 24046833
                                                    SDTX Bar No. 581968
                                                    chris.shield@bracewell.com
                                                    Staci M. Wilson
                                                    State Bar No. 24070863
                                                    SDTX No. 1108692
                                                    staci.wilson@Bracewell.com
                                                    Timothy R. Geiger
                                                    State Bar No. 24078552
                                                    SDTX Bar No. 1742526
                                                    tim.geiger@bracewell.com
                                                    Ryan B. McBeth
                                                    State Bar No. 24078955
                                                    SDTX Bar No. 1742522
                                                    ryan.mcbeth@bracewell.com

                                                    Bracewell LLP
                                                    711 Louisiana, Suite 2300
                                                    Houston, Texas 77002
                                                    (713) 223-2300 - Telephone
                                                    (800) 404-3970 – Facsimile

                                                    Anthony F. Matheny
                                                    Matheny Legal Services and Consulting PLLC
                                                    5955 Woodway Dr.
                                                    Houston, Texas 77057
                                                    Telephone: 713-817-7062
                                                    anthony@mathenylegal.com


                                                    ATTORNEYS FOR PLAINTIFF BAKER
                                                    HUGHES OILFIELD OPERATIONS LLC


                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document has been
forwarded to all counsel of record via email pursuant to the Federal Rules of Civil Procedure on
the January 31, 2020.


                                                    /s/ Ryan B. McBeth
                                                    Ryan B. McBeth



                                              -7-
                           CERTIFICATE OF CONFERENCE

       Counsel for Baker Hughes intends to confer with counsel for Defendant regarding these
Motions in Limine prior to trial. Counsel for Baker Hughes will provide an updated certificate
of conference after doing so.

                                                /s/ Christopher A. Shield
                                                   Christopher A. Shield




                                             -8-
